DETAILED ACTION
This action is in response to Application No. 16/906,754 originally filed 06/19/2020. The Request for Continued Examination and amendment presented on 08/17/2022 which provides claims 1 and 13 are currently amended is hereby acknowledged. Currently Claims 1 - 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
Response to Amendments 
2.	This is in response to applicant’s communication filed on 17 August 2022,
 wherein: claims 1 - 20 are currently pending. Claims 1 and 13 have been amended.
Response to Arguments
3.	Applicant’s arguments filed on August 17, 2022 with respect to the rejections of claims 1 - 20 have been fully considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5 - 7, 9 and 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tuan et al. “US 2019/0025620”.
Re-claim 1, Tuan teaches a display device (fig. 14; 110) comprising: 
a display panel (fig. 14; 40 display unit) including a first surface (see annotated fig. 14 below) on which an image is displayed, (it is well known that a first surface in which an image is displayed on a front surface of the electronic apparatus) a second surface (see annotated fig. 14 below) opposite to the first surface (see annotated fig. 14 below), and first and second side surfaces (see annotated fig. 14 below first and second side surfaces) connecting the first surface (see annotated fig. 14 below) to the second surface; (see annotated fig. 14 below) 
a sensing signal transfer film (fig. 14; 62 & 92 and par. [0044] circuit unit 92 may be located under the backlight module 50 and the support layer 10. One of the advantages is to reduce the border area of the display device 109) disposed on the second surface (see annotated fig. 14 below) of the display panel; (fig. 14; 40 display unit) and 
a sensing structure (fig. 14; 60) including a sensing electrode (fig. 16 and par. [0047] a touch sensing unit 60 include a first touch electrode 60A and a second touch electrode 60B) which is disposed on the first surface (see annotated fig. 14 below) of the display panel (fig. 14; 40 display unit) and senses an element disposed in front of the display device (fig. 14; 110); (It is well known that a plurality of sensors that can be disposed over a display touch surface the sensors can be configured to sense or detect an object on the display touch surface)  
a side surface connection (fig. 14; 63 and par. [0045] third circuit layer 63 may include conductive lines, bonding pads, or other passive or active components) electrode structure (fig. 16; a first touch electrode 60A and a second touch electrode 60B) disposed at parts of an upper surface (see fig. 14; 63) and a side surface of the sensing structure (fig. 14; 60) and a part of the first side surface and a part of the second surface (see annotated fig. 14 below first and second side surfaces) of the display panel (fig. 14; 40 display unit) and electrically connecting the sensing electrode (fig. 16; a first touch electrode 60A and a second touch electrode 60B) and the sensing signal transfer film (fig. 14; 62 & 92). (fig. 14 & 16 and pars. [0045] and [0047])

Tuan discloses a circuit unit 92 may be located under the backlight module and the support layer in order to reduce the border area of the display device. (par. [0044]) Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date to modify Tuan to dispose the circuit unit 92 on the second surface of the display.

    PNG
    media_image1.png
    570
    805
    media_image1.png
    Greyscale

Re-claim 5, Tuan teaches a driving circuit board (par. [0032] The first circuit unit 90 may include a driver integrated circuit (IC), such as a gate driver IC, a source driver IC, a touch sensing driver IC, or other kinds of ICs) partially overlapping the sensing signal transfer film (fig. 14; 62 & 92) on the second surface (see annotated fig. 14 above) of the display panel (fig. 14; 40 display unit) and electrically connected to the sensing signal transfer film (fig. 14; 62 & 92) at an overlapping portion. (fig. 14 and par. [0045])
Re-claim 6, Tuan teaches wherein the driving circuit board (par. [0032] The first circuit unit 90 may include a driver integrated circuit (IC), such as a gate driver IC, a source driver IC, a touch sensing driver IC, or other kinds of ICs) includes a driving controller which generates sensing signals provided to the sensing electrode and a plurality of signals provided to the display panel (fig. 14; 40 display unit) to display the image. (It is well known that the first circuit unit 90 generates the sensing signals provide the generated sensing signal to a display panel and an image is displayed on a display panel of the electronic apparatus)
Re-claim 7, Tuan teaches a side electrode disposed at the second side surface  adjacent to the first side surface of the display panel (fig. 14; 40 display unit). (fig. 16, par. [0047] a touch sensing unit 60 include a first touch electrode 60A and a second touch electrode 60B and annotated fig. 14 above the touch sensing unit 60 and the second side surface adjacent to the first side surface of the display unit 40)
Re-claim 9, Tuan teaches wherein the display panel (fig. 14; 40 display unit) further includes: 
a lower substrate (fig. 14; 10 support layer) including a display area (fig. 14; 40 display unit) and a peripheral area (fig. 14; a border area of a display device 110) surrounding the display area (fig. 14; 40 display unit); (e.g. see figs. 9 - 11) 
a display structure (par. [0029] display unit 40 may include a liquid crystal layer, an organic light emitting display (OLED), a light emitting diode (LED), a mini light emitting diode (mini LED), a micro light emitting diode (micro LED), an electro-wetting unit, electrophoretic unit, or other suitable types of display units. par. [0043] the display unit 40 may include a common electrode (not shown) disposed on the cover layer 30, a pixel electrode (not shown) disposed on the flexible layer 11, and a liquid crystal layer (not shown) disposed between the common electrode and the pixel electrode, but not limited thereto. and par. [0048] the display unit 40 in the display device 114 may include an OLED display unit or a micro-LED display unit) disposed in the display area (fig. 14; 40 display unit) on the lower substrate; (fig. 14; 10 support layer) and 
an upper substrate (fig. 14; 30 cover layer) disposed on the display structure (par. [0043] the display unit 40 may include a common electrode (not shown) disposed on the cover layer 30, a pixel electrode (not shown) disposed on the flexible layer 11, and a liquid crystal layer (not shown) disposed between the common electrode and the pixel electrode, but not limited thereto and par. [0048] the display unit 40 in the display device 114 may include an OLED display unit or a micro-LED display unit) and facing the lower substrate. (fig. 14; 10 support layer)
Re-claim 11, Tuan teaches wherein the display panel (fig. 14; 40 display unit) further includes a sealing member (fig. 14; 19 adhesive member) disposed in the peripheral area (fig. 14; a border area of a display device 110) between the upper substrate (fig. 14; 30 cover layer) and the lower substrate. (fig. 14; 10 support layer)
Re-claim 12, Tuan teaches a pad electrode (par. [0030] …second circuit layer 22 may include conductive lines, bonding pads, …) contacting the side electrode, (see annotated fig. 14 above) disposed between the sealing member (fig. 14; 19 adhesive member) and the lower substrate, (fig. 14; 10 support layer) extending from the peripheral area (fig. 14; a border area of a display device 110) to the display area, (fig. 14; 40 display unit) and electrically connected to the display structure. (par. [0043] the display unit 40 may include a common electrode (not shown) disposed on the cover layer 30, a pixel electrode (not shown) disposed on the flexible layer 11, and a liquid crystal layer (not shown) disposed between the common electrode and the pixel electrode, but not limited thereto and par. [0048] the display unit 40 in the display device 114 may include an OLED display unit or a micro-LED display unit)
Re-claim 13, Tuan teaches a display device (fig. 14; 110) comprising: 
a display panel (fig. 14; 40 display unit) including a first surface (see annotated fig. 14 above) on which an image is displayed, (it is well known that a front surface of a display panel to display image) a second surface (see annotated fig. 14 above) opposite to the first surface (see annotated fig. 14 above), and first and second side surfaces (see annotated fig. 14 above first and second side surfaces) connecting the first surface to the second surface; (see annotated fig. 14 above)
a sensing structure (fig. 14; 60) including a sensing electrode (fig. 16 and par. [0047] a touch sensing unit 60 include a first touch electrode 60A and a second touch electrode 60B) which is disposed on the first surface (see annotated fig. 14 above) of the display panel (fig. 14; 40 display unit) and senses an element disposed in front of the display device (fig. 14; 110); (It is well known that a plurality of sensors that can be disposed over a display touch surface the sensors can be configured to sense or detect an object on the display touch surface)   


a sensing signal transfer film (fig. 14; 62 & 92 and par. [0044] circuit unit 92 may be located under the backlight module 50 and the support layer 10. One of the advantages is to reduce the border area of the display device 109) disposed on the first side surface (see annotated fig. 14 above) and the second surface (see annotated fig. 14 above) of the display panel; (fig. 14; 40) and 
a side surface connection (fig. 14; 63 and par. [0045] third circuit layer 63 may include conductive lines, bonding pads, or other passive or active components) electrode structure (fig. 16; a first touch electrode 60A and a second touch electrode 60B) disposed at parts of an upper surface (see annotated fig. 14 above) and a side surface of the sensing structure (fig. 14; 60) and the first side surface (see annotated fig. 14 above first side surface) of the display panel (fig. 14; 40 display unit) and electrically connecting the sensing electrode (fig. 16; a first touch electrode 60A and a second touch electrode 60B) and the sensing signal transfer film (fig. 14; 62 & 92). (fig. 14 & 16 and pars. [0045] and [0047])
7.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuan et al. “US 2019/0025620” in view of Gyoda “US 2010/0244005”.
 Re-claim 10, Tuan does not explicitly teach wherein the lower substrate and the upper substrate have a same size and overlap each other.
However, Gyoda teaches wherein the lower substrate (fig. 10; 20b) and the upper substrate (fig. 10; 10a) have a same size and overlap each other. (fig. 10 and par. [0167] The first organic EL panel 100a and the second organic EL panel 100b are formed with the same structure and the same size, and the facing components of the first organic EL panel 100a and the second organic EL panel 100b as viewed in the Z direction are disposed to entirely overlap.)  
It would have been obvious to one of ordinary skill in the art before the effecting filing date to further modify the invention of combination with the teachings of Gyoda so as to a manufacturing can be easily performed. (par. [0290]) 
Re-claim 20, Tuan teaches wherein the display panel (fig. 14; 40 display unit) further includes: 
a lower substrate (fig. 14; 10 support layer) including a display area (fig. 14; 40 display unit) and a peripheral area (fig. 14; a border area of a display device 110) surrounding the display area (fig. 14; 40 display unit); (e.g. see figs. 9 - 11) 
a display structure (par. [0029] display unit 40 may include a liquid crystal layer, an organic light emitting display (OLED), a light emitting diode (LED), a mini light emitting diode (mini LED), a micro light emitting diode (micro LED), an electro-wetting unit, electrophoretic unit, or other suitable types of display units. par. [0043] the display unit 40 may include a common electrode (not shown) disposed on the cover layer 30, a pixel electrode (not shown) disposed on the flexible layer 11, and a liquid crystal layer (not shown) disposed between the common electrode and the pixel electrode, but not limited thereto. and par. [0048] the display unit 40 in the display device 114 may include an OLED display unit or a micro-LED display unit) disposed in the display area (fig. 14; 40 display unit) on the lower substrate; (fig. 14; 10 support layer) and 
an upper substrate (fig. 14; 30 cover layer) disposed on the display structure (par. [0043] the display unit 40 may include a common electrode (not shown) disposed on the cover layer 30, a pixel electrode (not shown) disposed on the flexible layer 11, and a liquid crystal layer (not shown) disposed between the common electrode and the pixel electrode, but not limited thereto and par. [0048] the display unit 40 in the display device 114 may include an OLED display unit or a micro-LED display unit) and facing the lower substrate (fig. 14; 10 support layer), and wherein 
Tuan does not explicitly teach the lower substrate and the upper substrate have a same size and overlap each other.
However, Gyoda teaches the lower substrate (fig. 10; 20b) and the upper substrate (fig. 10; 10a) have a same size and overlap each other. (fig. 10 and par. [0167] The first organic EL panel 100a and the second organic EL panel 100b are formed with the same structure and the same size, and the facing components of the first organic EL panel 100a and the second organic EL panel 100b as viewed in the Z direction are disposed to entirely overlap.) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to further modify the invention of combination with the teachings of Gyoda so as to a manufacturing can be easily performed. (par. [0290]) 



Allowable Subject Matter
8.    Claims 2 - 4, 8 and 14 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/Michael J Jansen II/Primary Examiner, Art Unit 2626